Citation Nr: 0714088	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to April 
1993.  His death occurred in November 2000.  The appellant is 
the veteran's surviving spouse.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to conduct needed 
procedural and evidentiary development.  Following the AMC's 
attempts to complete the requested actions, the case has been 
returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant's entitlement to service connection for the 
cause of the veteran's death is under the facts presented 
dependent upon a showing that the veteran was exposed to 
radiation or asbestos during his extended period of military 
service.  A search for verifying evidence was a primary focus 
of the Board's remand in February 2005, wherein the Board 
directed the AMC to undertake efforts to procure clarifying 
data.  Much effort appears to have been expended by the AMC 
in order to comply with the Board's development request, 
including numerous inquiries to the United States Army 
Southern Command and the National Personnel Records Center 
(NPRC).  The AMC's efforts in this regard are most 
appreciated.  However, further data collection is still 
needed before VA may reasonably determine that it has 
satisfied its duty to assist the appellant in the development 
of all pertinent evidence.  As such, remand for additional 
development is deemed necessary.

Notice is taken that the U. S. Army Aviation and Missile 
Command at Redstone Arsenal, Alabama, in March 2005 
correspondence noted that the U. S. Army Radiation Dosimetry 
Branch had researched its files for any exposure of the 
veteran to ionizing radiation and no such records were 
located.  In addition, the Army's Southern Command Health 
Clinic in Miami, Florida, in its March 2006 report noted that 
the Southeast Regional Medical Command had no medical records 
in its possession from Forts Clayton or Kobbe.  Through 
contact with the NPRC and the Defense Personnel Records 
Imaging System, the AMC did obtain duplicate copies of a 
portion of the veteran's service personnel records and August 
1991 orders, which neither prove nor disprove the claimed 
exposure to radiation or asbestos.  

To date, no specific information has been obtained regarding 
any possible radiation exposure through the veteran's 
piloting of various military aircraft, and no attempt is 
shown by VA to contact the United States Armed Services 
Center for Unit Records Research (USASCRUR) (since renamed 
the U.S. Army and Joint Services Records Research Center 
(USAJSRRC), the National Archives and Records Administration 
(NARA), or other Federal archive to assist in verifying 
claimed exposure to radiation or asbestos, as had been 
directed by the Board in its February 2005 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The record also 
reflects that the AMC in May 2006 was referred to the Defense 
Threat Reduction Agency for assistance in determining the 
veteran's radiation exposure, if any; however, no contact 
with that agency is otherwise documented by the evidence on 
file.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

As well, despite the VA's many prior requests for the 
veteran's service medical and personnel records, the file 
does not contain a Department of Defense Form 1141, Record of 
Exposure to Ionizing Radiation.  A specific request therefor 
is in order and if it is unavailable or does not exist, the 
service department or NPRC must so indicate.  Moreover, it 
does not appear that the protocol set out in 38 C.F.R. 
§ 3.311(a)(2)(iii) (2006), to include obtaining a dose 
estimate from the VA Under Secretary for Health, has to date 
been accomplished.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's Department of 
Defense Form 1141, Record of Exposure to 
Ionizing Radiation for inclusion in the 
claims folder.

Efforts to obtain evidence thereof must 
continue until such time as the needed 
evidence is obtained.  Such efforts may 
only be discontinued if VA via the AMC/RO 
enters a formal determination that the 
records sought do not exist or that 
further efforts to obtain such records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the records do not exist or the 
custodian does not have them. 

2.  Contact the following organizations 
in an attempt to verify the veteran's 
claimed inservice exposure to radiation 
and/or asbestos while serving in Panama 
in 1989 and 1990, including as part of 
Operation Just Cause; while on active 
duty at an embassy in the Bahamas in 
1991; and as a result of his piloting of 
various military aircraft for more than 
ten years:

(a)  United States Army
(b)  Department of Defense's 
Defense Threat Reduction Agency
(c)  USASCRUR (USAJSRRC)
(d)  NARA
(e)  Other Federal archive

Notation must be made to each 
organization contacted that the evidence 
now of record demonstrates that the 
veteran was stationed in Panama APO Miami 
between September 1989 and November 1990 
with USA ELM HQ USSOUTHC stationed out of 
Quarry HT and that it is apparent that he 
served at Fort Clayton and Fort Kobbe 
during that period.  

Efforts to obtain evidence thereof must 
continue until such time as the needed 
evidence is obtained.  Such efforts may 
only be discontinued if VA via the AMC/RO 
enters a formal determination that the 
records sought do not exist or that 
further efforts to obtain such records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the records do not exist or the 
custodian does not have them. 

3.  Complete any and all development 
necessary under 38 C.F.R. 
§ 3.311(a)(2)(iii), to include obtaining 
a radiation dose estimate from the VA's 
Under Secretary for Health.

4.  Thereafter, the appellant's claim 
must be readjudicated on the basis of all 
evidence on file and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain evidentiary 
development and to preserve the appellant's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




